Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 & 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (WO 2012103882) in view of Zhang (CN 209557469).

1. Schaefer et al. teach:
A rotor 1 for an electric machine (for motor, see title) comprising: at least one structure-borne sound absorbing element 25 or 27 made of a cellular metallic material (for porous materials and aluminum foam, see para 0045 below) being arranged in the rotor; 

wherein at least a portion of the at least one structure-borne sound absorbing element being arranged within the bore of the rotor shaft.

    PNG
    media_image1.png
    152
    648
    media_image1.png
    Greyscale


Zhang teaches that a bore (housing rubber layer 6) formed within the shaft 1 such that the outer diameter of the bore is less than the outer diameter of the shaft (since the bore is inward of the shaft, fig 2); wherein at least a portion of the at least one structure-borne sound absorbing element/rubber coating 6 being arranged within the bore of the rotor shaft to reduce vibrations.  Although the acoustic foam is used in Shaefer et al., one having ordinary skill in the art would know that Zhang is being used to show the need for vibration reduction inside of the shaft and the one having ordinary skill in the art would be motivated to use the acoustic foam of Schaefer et al. in the same location as Zhang is using the rubber layer.

    PNG
    media_image2.png
    561
    686
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Schaefer with a bore formed within the shaft such that the outer diameter of the bore is less than the outer diameter of the shaft; wherein at least a portion of the at least one structure-borne sound absorbing element being arranged within the bore of the rotor shaft, as taught by Zhang so as to reduce vibrations.

5. Schaefer et al. teach:
The rotor as claimed in claim 1, wherein the cellular metallic material is a metal foam (excerpt above).

6. Schaefer et al. teach:
The rotor as claimed in claim 5, wherein the cellular metallic material is an aluminum foam (excerpt above).


The rotor as claimed in claim 5, wherein the metal foam comprising hollow spherical structures (pores qualify as spherical).

8. Schaefer et al. teach:
The rotor as claimed in claim 7, wherein the hollow spherical structures which are filled with particles (air)..

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. & Zhang in further view of Lee (KR 20110108487).

4. Schaefer et al. has been discussed above, re claim 1; but does not teach: a first shaft journal; a second shaft journal spaced apart from the first shaft journal; and a carrier for a laminated rotor core, the carrier for the laminated rotor core being arranged between the first shaft journal and the second shaft journal, the carrier, the first shaft journal and the second shaft journal delimiting a cavity between them, and another portion of the at least one structure-borne sound absorbing element being arranged within the cavity.

Lee teaches that a first shaft journal (enclosed by cushion bearing 5); a second shaft journal (also enclosed by cushion bearing 5) spaced apart from the first shaft journal; and a carrier 3 for a laminated rotor core 1 (the claim does not explicitly claim a laminated rotor core and only claims the use of the carrier 3 which is also capable of 

    PNG
    media_image3.png
    610
    1033
    media_image3.png
    Greyscale

Therefore, it would have been obvious at the time the invention was effectively filed to modify the invention of Schaefer et al. with a first shaft journal; a second shaft journal spaced apart from the first shaft journal; and a carrier for a laminated rotor core, the carrier for the laminated rotor core being arranged between the first shaft journal and the second shaft journal, the carrier, the first shaft journal and the second shaft journal delimiting a cavity between them, and the structure-borne sound absorbing element being arranged within the cavity, as taught by Lee, so as to reduce vibration.


Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horski et al. (EP 0909005) in view of Schaefer et al. & Zhang.

10. Horski et al. teach:
An electric machine comprising:
a rotor shaft; 
two roller bearings; 
a bearing seat for each one of the two roller bearings, the rotor shaft being rotatably mounted in the two roller bearings; and 
a structure-borne sound absorbing element 76 and a portion of the structure-borne sound absorbing element being arranged in the region of at least one of the two bearing seats; but does not teach i) structure-borne sound absorbing element made of a cellular metallic material; ii) a bore formed within the shaft such that the outer diameter of the bore is less than the outer diameter of the shaft; and iii) another portion of the structure-borne sound absorbing element arranged within the bore of the rotor shaft.

    PNG
    media_image4.png
    772
    693
    media_image4.png
    Greyscale



Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Horski et al. so that i) structure-borne sound absorbing element made of a cellular metallic material, as taught by Schaefer et al. so as to reduce noise.

Zhang teaches that ii) a bore (fig below) formed within the shaft 1 such that the outer diameter of the bore is less than the outer diameter of the shaft (being that the bore is inward of the shaft, fig below); and iii) another portion of the structure-borne sound absorbing element/rubber layer 6 arranged within the bore of the rotor shaft to reduce vibration.  Although the acoustic foam is used in Horski et al., one having ordinary skill in the art would know that Zhang is being used to show the need for vibration reduction inside of the shaft and the one having ordinary skill in the art would be motivated to use the acoustic foam of Horski et al. in the same location as Zhang is using the rubber layer.

    PNG
    media_image2.png
    561
    686
    media_image2.png
    Greyscale

Therefore, it would have been obvious at the time the invention was effectively filed to modify the invention of Horski et al. with ii) a bore formed within the shaft such that the outer diameter of the bore is less than the outer diameter of the shaft; and iii) another portion of the structure-borne sound absorbing element arranged within the bore of the rotor shaft, as taught by Zhang, so as to reduce vibration. 

11. Horski et al. has been discussed above, re claim 10; but does not teach that the cellular metallic material being a metal foam.

Schaefer et al. teach that the cellular metallic material is a metal foam (porous materials and aluminum/aluminium foam, para 0045 excerpt above) to reduce noise.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Horski et al. so that 

12. Horski et al. has been discussed above, re claim 11; but does not teach that the metal foam is an aluminum foam.

Schaefer et al. teach that the metal foam is an aluminum foam (porous materials and aluminum/aluminium foam, para 0045 excerpt above) to reduce noise.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Horski et al. so that the metal foam is an aluminum foam, as taught by Schaefer et al. so as to reduce noise.

13. Horski et al. has been discussed above, re claim 11; but does not teach that the metal foam comprises hollow spherical structures.

Schaefer et al. teach that the metal foam comprises hollow spherical structures (porous materials and aluminum/aluminium foam, para 0045 excerpt above) to reduce noise.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Horski et al. so that 

14. Horski et al. has been discussed above, re claim 10; but does not teach that the hollow spherical structures are filled with particles (air).

Schaefer et al. teach that the hollow spherical structures are filled with particles (air) (porous materials and aluminum/aluminium foam, para 0045 excerpt above) to reduce noise.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Horski et al. so that the hollow spherical structures are filled with particles (air), as taught by Schaefer et al. so as to reduce noise.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. & Zhang in further view of Takemoto et al. (US 9887608).

3. Schaefer et al. has been discussed above, re claim 1; but does not teach: a laminated rotor core with at least one slot, another portion of the at least one structure-borne sound absorbing element being arranged in the slot of the laminated rotor core.



Therefore, it would have been obvious at the time the invention was effectively filed to modify the invention of Schaefer et al. with a laminated rotor core with at least one slot, another portion of the at least structure-borne sound absorbing element being arranged in the slot of the laminated rotor core, as taught by Takemoto et al., so as to reduce vibration

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. & Zhang in further view of Hebisch (DE 102012024870).

9. Schaefer et al. has been discussed above, re claim 1; but does not teach that the hollow spherical structures which are filled with ceramic particles.

Hebisch teaches that the hollow spherical structures 9 which are filled with ceramic particles 8 reduces vibration (para 0001). The routineer would have readily looked to Hebisch since Hebisch is in the same field of endeavor (noise reduction).

    PNG
    media_image5.png
    449
    712
    media_image5.png
    Greyscale

Therefore, it would have been obvious at the time the invention was effectively filed to modify the invention of Schaefer et al. so that the hollow spherical structures which are filled with ceramic particles, as taught by Hebisch, so as to reduce vibration.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horski et al., Schaefer et al. & Zhang in further view of Hebisch (DE 102012024870).

15. Horski et al. has been discussed above, re claim 14; but does not teach that the hollow spherical structures which are filled with ceramic particles.
Hebisch teaches that the hollow spherical structures 9 which are filled with ceramic particles 8 reduces vibration (para 0001). The routineer would have readily looked to Hebisch since Hebisch is in the same field of endeavor (noise reduction).

    PNG
    media_image5.png
    449
    712
    media_image5.png
    Greyscale

Therefore, it would have been obvious at the time the invention was effectively filed to modify the invention of Horski et al. so that the hollow spherical structures which are filled with ceramic particles, as taught by Hebisch, so as to reduce vibration.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832